DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/02/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (US 2019/0206294 A1) in view of Jang et al (US 2006/0238482 A1).

Claim 1, Tian (Fig. 1-11) discloses a gate driver (Fig. 7; Paragraph [0145]; wherein discloses a “gate driving circuit”) comprising: 
a plurality of stage circuits (SR1-SRK; Fig. 7), 
wherein each of the plurality of the stage circuits (SR1-SRK; Fig. 7) comprises: 
a shift register (1, 2, 31, and 32; Fig. 3) configured to control charging (1 and 32; Fig. 3) and discharging (2, 31, and 32; Fig. 3) of a Q node (A; Fig. 3) and a QB node (B; Fig. 3); 
i output buffers (41_1, 41_2, and 41_3; Fig. 3) sequentially connected to the shift register (1, 2, 31, and 32; Fig. 3), each of the output buffers (41_1, 41_2, and 41_3; Fig. 3) configured to output a gate signal (Output_1, Output_2, and Output_3; Fig. 3) to a corresponding gate line (Gate; Fig. 10) in response to a voltage of the Q node (A; Fig. 5) and a voltage of the QB node (B; Fig. 5), where i is a natural number of at least 2 (Fig. 3; wherein figure shows at least three output sub-circuits).
Tian does not expressly disclose a dummy output buffer connected to a last output buffer among the output buffers, and configured to output a dummy signal to a dummy line in response to the voltage of the Q node,
wherein the dummy line has a floated state.  
Jang (Fig. 3-5) discloses a dummy output buffer (Fig. 4 and 5; wherein figures show first (402b) and second (402a) output units which have similar structure as Applicant’s buffers as shown in figure 2; 300f; Fig. 3; wherein dummy stage includes first and second output units which reads on a dummy output buffer) connected to a last output buffer among the output buffers (Fig. 4 and 5; wherein figures show first (402b) and second (402a) output units), and configured to output a dummy signal (Vout(n+1); Fig. 3) to a dummy line (Paragraph [0050]) in response to the voltage of the Q node (Q; Fig. 4 and 5),
wherein the dummy line has a floated state (Paragraph [0050]; wherein discloses the other output terminal of the dummy stage can be floated).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tian’s gate driver by applying a dummy output buffer, as taught by Jang, so to use a gate driver with a dummy output buffer for providing a shift register and a method for driving the same, which transmit at least two independent scan pulses by individual stages, transmit one of the two independent scan pulses to a gate line and transmit the other one to the next stage so that the load applied to individual scan pulses is reduced resulting in minimum distortion of the scan pulses (Paragraph [0028]).

Claim 11, Tian (Fig. 1-11) discloses a gate driver (Fig. 7 and 10) comprising a plurality of stage circuits (SR1-SRK; Fig. 7 and 10) and configured to apply a gate signal (Fig. 9) to the display signal (GATE; Fig. 10), 
wherein each of the plurality of the stage circuits (SR1-SRK; Fig. 7 and 10) comprises: 
a shift register (1, 2, 31, and 32; Fig. 3) configured to control charging (1 and 32; Fig. 3) and discharging (2, 31, and 32; Fig. 3) of a Q node (A; Fig. 3) and a QB node (B; Fig. 3); 
i output buffers (41_1, 41_2, and 41_3; Fig. 3) sequentially connected to the shift register (1, 2, 31, and 32; Fig. 3), each of the output buffers (41_1, 41_2, and 41_3; Fig. 3) configured to output a gate signal (Output_1, Output_2, and Output_3; Fig. 3) to a corresponding gate line (Gate; Fig. 10) in response to a voltage of the Q node (A; Fig. 5) and a voltage of the QB node (B; Fig. 5), where i is a natural number of at least 2 (Fig. 3; wherein figure shows at least three output sub-circuits).
Tian does not expressly disclose a display device comprising: 
a display panel configured to display an image; 
a data driver configured to apply a data signal to the display panel; and 
a dummy output buffer connected to a last output buffer among the output buffers, and configured to output a dummy signal to a dummy line in response to the voltage of the Q node,
wherein the dummy line has a floated state.  
Jang (Fig. 3-5) discloses a display device (Paragraph [0006]) comprising: 
a display panel (Paragraph [0006]) configured to display an image (Paragraph [0005]); 
a data driver (Paragraph [0008]; wherein disclose a data drive) configured to apply a data signal (Paragraph [0008]; wherein disclose a data drive for driving the data lines) to the display panel (Paragraph [0006]); and 
a dummy output buffer (Fig. 4 and 5; wherein figures show first (402b) and second (402a) output units which have similar structure as Applicant’s buffers as shown in figure 2; 300f; Fig. 3; wherein dummy stage includes first and second output units which reads on a dummy output buffer) connected to a last output buffer among the output buffers (Fig. 4 and 5; wherein figures show first (402b) and second (402a) output units), and configured to output a dummy signal (Vout(n+1); Fig. 3) to a dummy line (Paragraph [0050]) in response to the voltage of the Q node (Q; Fig. 4 and 5),
wherein the dummy line has a floated state (Paragraph [0050]; wherein discloses the other output terminal of the dummy stage can be floated).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tian’s gate driver by applying a dummy output buffer, as taught by Jang, so to use a gate driver with a dummy output buffer for providing a shift register and a method for driving the same, which transmit at least two independent scan pulses by individual stages, transmit one of the two independent scan pulses to a gate line and transmit the other one to the next stage so that the load applied to individual scan pulses is reduced resulting in minimum distortion of the scan pulses (Paragraph [0028]).

Claims 2 and 12, Tian (Fig. 1-11) discloses wherein each of the output buffers (41_1, 41_2, and 41_3; Fig. 3) is configured to receive any one clock signal among a plurality of clock signals (CK_1 through CK_3; Fig. 3), and output the received clock signal (CK_1 through CK_3; Fig. 3 and 5) to the gate line (Gate; Fig. 10) in response to the voltage of the Q node (A; Fig. 3 and 5), and 
wherein the plurality of clock signals have a same waveform (CK_1 through CK_3; Fig. 5), and are square wave signals that have sequentially shifted in phase (CK_1 through CK_3; Fig. 3) and have gate-on voltage periods that are overlapped (Output_1 through Output_3; Fig. 5).  

Claims 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (US 2019/0206294 A1) in view of Jang et al (US 2006/0238482 A1) as applied to claims 2 and 12 above, and further in view of Yamamoto et al (US 2013/0100007 A1).

Claims 3 and 13, Tian in view of Jang discloses the gate driver of claim 2 and the display device of claim 12.
Tian in view of Jang does not expressly disclose wherein the dummy output buffer comprises a transistor configured to receive a dummy clock signal and output the dummy clock signal to the dummy line in response to the voltage of the Q node.  
Yamamoto (Fig. 12) discloses wherein the dummy output buffer (Q3 and Q4; Fig. 12) comprises a transistor (Q3; Fig. 12) configured to receive a dummy clock signal (CK; Fig. 12) and output the dummy clock signal (CK; Fig. 12) to the dummy line (N2; Fig. 12) in response to the voltage of the Q node (N1 or Y; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tian in view of Jang’s gate driver by applying a dummy output buffer, as taught by Yamamoto, so to use a gate driver with a dummy output buffer for providing a shift register having a suitable configuration for being monolithically formed on a display panel, with a smaller circuit amount and lower power consumption (Paragraph [0011]).

Claims 4 and 14, Tian (Fig. 1-11) discloses wherein the dummy clock signal (CK_3; Fig. 5) has the same waveform with the plurality of clock signals (CK_1 and C_2; Fig. 5), and is a square wave signal (CK_3; Fig. 5) that has shifted in phase (Paragraph [0147]) with respect to the clock signal (CK_2; Fig. 5) applied to the last output buffer (41_2; Fig. 3) among the plurality of output buffers (41_1 and 41_2; Fig. 3).  

Claims 5 and 15, Tian (Fig. 1-11) discloses wherein a rising edge (between T23 and T24; Fig. 5) of the dummy clock signal (CK_3; Fig. 5) is disposed between a falling edge of the clock signal (CK_1; Fig. 5) applied to an (i-1)th output buffer (41_1; Fig. 3) and a falling edge of the clock 14Attorney Docket No. 6665-0156PUS1 signal (CK_2; Fig. 5) applied to the last output buffer (41_2; Fig. 3).  

Claims 6 and 16, Yamamoto (Fig. 11 and 12) discloses wherein a falling edge (t7; Fig. 11) of the dummy clock signal (CK; Fig. 11 and 12) is disposed before the voltage of the Q node (Y; Fig. 11 and 12) is discharged (t8; Fig. 11).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tian in view of Jang’s gate driver by applying a dummy output buffer, as taught by Yamamoto, so to use a gate driver with a dummy output buffer for providing a shift register having a suitable configuration for being monolithically formed on a display panel, with a smaller circuit amount and lower power consumption (Paragraph [0011]).

Claims 7 and 17, Tian in view of Jang discloses the gate driver of claim 2 and the display device of claim 12.
Tian in view of Jang does not expressly disclose wherein the dummy output buffer comprises a transistor configured to receive any one clock signal among the plurality of clock signals and output the clock signal to the dummy line in response to the voltage of the Q node.  
Yamamoto (Fig. 12) discloses wherein the dummy output buffer (Q3 and Q4; Fig. 12) comprises a transistor (Q3; Fig. 12) configured to receive any one clock signal (CK; Fig. 12) among the plurality of clock signals (CK, CR, CG, and CB; Fig. 12, 11, and 4) and output the clock signal (CK; Fig. 12) to the dummy line (N2; Fig. 12) in response to the voltage of the Q node (N1 or Y; Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tian in view of Jang’s gate driver by applying a dummy output buffer, as taught by Yamamoto, so to use a gate driver with a dummy output buffer for providing a shift register having a suitable configuration for being monolithically formed on a display panel, with a smaller circuit amount and lower power consumption (Paragraph [0011]).

Claims 8 and 18, Tian (Fig. 1-11) discloses wherein the plurality of clock signals (CK_1, CK_2, and CK_3; Fig. 5) have the same waveform (Fig. 5; wherein figure shows CK_1, CK_2, and CK_3 have the same waveform) and include k clock signals (Fig. 5; wherein figure shows three clock signals) that are sequentially shifted in phase by 1/k periods (Fig. 5; wherein figure shows clock signal are at least shifted 1/3 periods), where k is a natural number of at least 2 (Fig. 5; wherein figure shows three clock signals; Paragraph [0147]; wherein discloses phase difference less than 1/3 clock cycle).
Yamamoto (Fig. 4 and 12) discloses a (j-1)th clock signal (CB; Fig. 4) is applied to a last output buffer (13b; Fig. 12) among the plurality of output buffers (13r-13b; Fig. 12), and a jth clock signal (CK; Fig. 12) is applied to the dummy output buffer (Q3 and Q4; Fig. 12), where j is a natural number of at least 2 (Fig. 4; wherien figure shows at least four clock signals).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tian in view of Jang’s gate driver by applying a dummy output buffer, as taught by Yamamoto, so to use a gate driver with a dummy output buffer for providing a shift register having a suitable configuration for being monolithically formed on a display panel, with a smaller circuit amount and lower power consumption (Paragraph [0011]).

Claims 9 and 19, Tian (Fig. 1-11) discloses wherein the number of the plurality of clock signals (CK_1, CK_2, and CK_3; Fig. 5) has a relative prime relationship (Fig. 3 and 5; wherein figure shows three clock signals and the output circuits) with the number of the output buffers (41_1, 41_2, and 41_3; Fig. 3) that are connected to the shift register (1, 2, 31, and 32; Fig. 3).  

Response to Arguments
Applicant's arguments with respect to claims 1-9 and 11-19 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Tian et al (US 2019/0206294 A1), Jang et al (US 2006/0238482 A1), and Yamamoto et al (US 2013/0100007 A1) have been used for new ground rejection.
Claims 1 and 11 are rejected in view of newly discovered reference(s) to Jang et al (US 2006/0238482 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        11/10/2022